DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Group I (claims 1-9) in the reply filed on December 10, 2020 is acknowledged.  The applicants have cancelled the claims of Group II (claims 10-20).

Newly submitted claims 21-48 are directed to inventions (species) that are independent or distinct from the invention (species) as originally claimed for the following reasons:
Ia.	Claims 1-9 (elected), drawn to a partial ceramic casting mold (embodiment of applicants’ Figures 9-14).
Ib.	Claims 21-44 and 46-48, drawn to a ceramic casting mold (embodiment of applicants’ Figures 20-27, 33, and 34).
Ic.	Claim 45, drawn to a ceramic casting mold (embodiment of applicants’ Figures 15 and 16).
Since Species Ib and Ic are independent and distinct from the originally presented invention (Species Ia), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-48 (Species 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
“2101” and “2102” (of Figure 21); and
“3803” (of Figures 38 and 39).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because reference number “3801” directed to the dashed line in the lower left portion of Figure 39 should be replaced with “3901” to be in agreement with paragraph [00124] of applicants’ specification.  Corrected drawing 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

In this instance, the abstract recites the phrases that can be implied “The present disclosure generally relates to…” and “The invention also relates to…”.


The disclosure is objected to because of the following informalities:
In paragraph [0001], the status of copending application 15/377,783 should be updated as “U.S. Patent No. 10,807,154”, and the statuses of the remaining copending applications should be updated as “now abandoned”.  These copending applications are also disclosed throughout paragraphs [00133]-[00141].
In paragraph [0001], 4th line, replace “15,377,711” with “15/377,711”.
In paragraph [0006], 3rd line, add “in” after “disclosed”.
In paragraph [0078], 5th line, replace “case” with “cast” before “object”.
In paragraph [0091], 7th line, replace “2802” with “2800” after “core”.
In paragraph [0091], 9th line, replace “2802” with “2800” after “core”.
In paragraph [0095], 1st line, add “,” after “invention”.
In paragraph [00114], 5th line, replace “3532” with “3522” after “inlet”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
With regard to claim 8, the limitation “the first core portion comprises a pin support or bumper facing the first core portion” is unclear since it is not understood how the first core portion would face itself.  Should one instance of “core” be changed to “shell”, and/or one instance of “first” be changed to “second”?  Correction and clarification are required.
Claim 9 recites the limitation "the core portion and the shell portion" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is also unclear as to whether both “the core portion” and “the shell portion” refer to the “first” or “second” portion of the “core portion” and the “shell portion”.  Correction and clarification are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller et al. (US 9,835,035).
Regarding independent claim 1, Mueller et al. disclose a partial ceramic casting mold for use in casting advanced turbine airfoils, including gas turbine blade and vane castings (abstract; column 5, line 37 through column 6, line 39; and Figures 4 and 5), in which the partial ceramic casting mold comprises the following structural features (also refer to annotated Figure 5 of Mueller et al. below):
a first core portion and a first shell portion;
a second core portion and a second shell portion, of which the first core portion and the first shell portion are adapted to interface with the second core portion and the second shell portion to form a ceramic mold (M); and
a cavity (MC) surrounded by the ceramic mold (M), such that the cavity (MC) is formed between the first and second core portions and the first and second shell portions and is adapted to define a cast component upon casting and removal of the ceramic mold (M).


    PNG
    media_image1.png
    547
    437
    media_image1.png
    Greyscale


Regarding claim 2, the cast component is a turbine blade (see abstract).
Regarding claim 3, an interlocking feature is formed between the first shell portion and the second shell portion (see annotated Figure 5 of Mueller et al. above).
Regarding claims 7 and 8, the first shell portion has a pin support facing the first core portion, and the second shell portion has a pin support facing the second core portion (see annotated Figure 5 of Mueller et al. above).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (US 9,835,035).
Regarding claims 4-6, Mueller et al. are silent regarding the interlocking feature to be any one of a tongue or groove, a dovetail, or a rabbet joint with a peg.  However, it would have been obvious to one of ordinary skill in the art to provide any one of these forms of interlocking features for connecting the first shell portion to the second shell portion (as provided in claim 3, and as shown in annotated Figure 5 of Mueller et al. above), since Mueller et al. disclose interlocking between the two shell portions.  As one of ordinary skill in the casting art would have recognized, the configuration and type of the interlocking features would be dependent upon the casting parameters, including the interlocking strength required between the two shell portions for maintaining stable positioning (without shifting) between the shell portions during a casting process.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants' disclosure.  The Wheaton et al., Sikkenga et al., Morris et al., Luczak et al., Blair, and Lee et al. references are also cited in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178.  The examiner can normally be reached on Monday-Friday 8am-430pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        February 23, 2021